DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2018 and 07/27/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 23 March 2021 have been entered. Claims 1-11, 14, 19, and 21-25 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Pgs 7-9, filed 03/23/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, and 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsai (US 2013/0021678, of record).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Tsai (US 2013/0021678, of record).
Regarding claim 1, Tsai discloses an imaging lens assembly (see Fig 3A), along an optical axis (see Fig 3A; present as dashed line along the middle of the figure) from an object side (see Fig 3A; refers to the left side of the figure from which object light comes in) to an imaging side (see Fig 3A; refers to the right side of the Fig from which light is directed to an image plane 372) comprising sequentially a first lens assembly (see Fig 3A; first lens assembly comprising lens 310, 320, and 330) and a second lens assembly (see Fig 3A; second lens assembly comprising lens 340, 350, and 360), the first lens assembly having a positive refractive power (see Table 3-1; Power = 1/ focal length; the combined refractive power of the first lens system, P123, where f1is the focal length of lens 310 is equal to 1.91, f2 is the focal length of lens 320 and is equal to -3.95, and f3 is the focal length of lens 330 is equal to 64.21; P123= ((1/f1)+(1/f2)+(1/f3)); P123 = 0.28597 which is positive) and the second lens assembly having a negative refractive power (see Table 3-1; Power = 1/ focal length; the combined refractive power of the second lens system, P45, where f4 is the focal length of lens 340 and is equal to -16.31, f5 is the focal length of lens 350 and is equal to -20.00; P45 =1/f4 + 1/f5; P45 = -.49744 

Regarding claim 3, Tsai discloses the imaging lens assembly (see Fig 3A) according to claim 1, wherein a radius of curvature R3 (see Table 3-1; R3 = -4.9549) of an object-side surface of the second lens and a radius of curvature R4 (see Table 3-1; R4 = 5.257) of an image-side surface of the second lens satisfy: -1.5 < R3/R4 < -0.5 (see Table 3-1;  -4.9549/5.257 = -0.9425). 
Regarding claim 4, Tsai discloses the imaging lens assembly (see Fig 3A) according to claim 1, wherein the effective focal length f of the imaging lens assembly (see Table 3-1; f=4.46) and an effective focal length f3 of the third lens (see Table 3-1; f3 = 64.21) satisfy: |f/f3| < 0.5 (see Table 24; |f/f3| =0.069).
Regarding claim 5, Tsai discloses the imaging lens assembly (see Fig 3A) according to claim 1, wherein the effective focal length f (see Table 3-1; f=4.46) of the imaging lens assembly and an effective focal length f5 (see Table 3-1; f5 = -20.00) of the fifth lens satisfy: f/f5 0.5 (see Table 24; |f/f5| =0.223).
Regarding claim 8, Tsai discloses the imaging lens assembly (see Fig 3A) according to claim 1, wherein a distance BFL from an image-side surface of the fifth lens to an image plane on the optical axis (see Table 3-1; BFL=1.019) and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis (see Table 3-1; TTL=3.851) satisfy: 0.15 < BFL/TTL < 0.3 (see Table 3-1; 1.019/3.851=0.267).
Regarding claim 9, Tsai discloses the imaging lens assembly (see Fig 3A) according to claim 8, wherein the effective focal length f (see Table 3-1; f=4.46) of the imaging lens assembly and a distance TTL from the object-side surface of the first lens to the image . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2013/0021678, of record).
Regarding claim 2, Tsai discloses the imaging lens assembly according to claim 1. Tsai does not disclose wherein an effective focal f2 length of the second lens and an effective focal length f4 of the fourth lens satisfy: 0.3< f2/f4< 1.0
It is well known in the art to have modified the focal length of the second lens of
Tsai so as to correct higher-order aberrations while maintaining system application requirements. For this reason the expression would be considered a result-effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsai with 0.3< f2/f4< 1.0 for the purpose of meeting the optical requirements necessary for modern cameras while at the same time improving higher-order aberrations. Also, one of ordinary skill in the art would have been led to the .
Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2014/0285907, of record).
Regarding claim 10, Tang discloses an imaging lens assembly (see Fig 9), along an optical axis (see Fig 9; present as dashed line going through middle of lenses on to image plane) from an object side (see Fig 9; object side refers to left side of assembly from which light comes in from) to an imaging side (see Fig 9; imaging side refers to right side of assembly where image plane is located) comprising sequentially a first lens assembly (see Fig 9; first lens assembly comprises lens 510, 520, and 530) and a second lens assembly (see Fig 9; second lens assembly comprises lens 540 and 550), the first lens assembly having a positive refractive power (see Table 9; Power = 1/ focal length; the combined refractive power of the first lens system, P123, where f1 is the focal length of lens 510 is equal to 3.02, f2 is the focal length of lens 520 and is equal to -9.10, and f3 is the focal length of lens 530 is equal to 90.86; P 123 =1/f1 + 1/f2 + 1/f3; P 123 = 0.2322 is also positive) and the second lens assembly having a negative refractive power (see Table 9; Power = 1/ focal length; the combined refractive power of the second lens system, P45, where f4 is the focal length of lens 540 and is equal to -24.73 and (5 is the focal length of lens 550 and is equal to -39.18; P45 =1/f4+ 1/f5, P45 = -0.066 thus refractive power of the second lens system is also negative), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially (see Fig 9 and Table 
Tang does not disclose wherein an effective focal length f of the
imaging lens assembly and a radius of curvature R9 of the object-side surface of the fifth lens satisfy: f/R9 <1.0. 
It is well known in the art to have modified the radius of curvature of the fifth lens of Tang so as to correct higher-order aberrations while maintaining system application requirements. For this reason the expression would be considered a result-effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang with f/R9 < 1.0 for the purpose of meeting the optical requirements necessary for modern cameras while at the same time improving higher-order aberrations. Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Regarding claim 11, Tang discloses the imaging lens assembly (see Fig 9) according to claim 10, wherein an effective focal length f2 of the second lens (see Table 9; f2 = -9.10) and an effective focal length f4 of the fourth lens (see Table 9; f4= -24.73) satisfy: (see Table 9; f2/f4 = 0.37).
Regarding claim 14, Tang discloses the imaging lens assembly (see Fig 9) according to claim 10, wherein an effective focal length f of the imaging lens assembly (see Table 9; f .
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not anticipate or render obvious wherein an air spacing T23 between the second lens and the third lens on the optical axis and an air spacing T34 between the third lens and the fourth lens on the optical axis satisfy: T23/T34 < 0.5, along with the structural limitations positively recited in claim 1.
Regarding claim 8, the prior art does not anticipate or render obvious wherein a distance BFL from an image-side surface of the fifth lens to an image plane on the optical axis and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis satisfy: 0.15 < BFL/TTL < 0.3, along with the structural limitations positively recited in claim 1.
Claims 19, and 21-25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 19 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 19 the prior art fails to teach wherein an air spacing T23 between the second lens and the third lens on the optical axis and an air spacing T34 between the third lens and the fourth lens on the optical axis satisfy: T23/T34 < 0.5, along with the structural limitations positively recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872